DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 2/8/2021.
Claims 1-20 remain pending. Claims 1, 7-9, 15-17, & 20 are amended. Claims 1-20 have been examined and are rejected. 


Priority
This application was filed 5/29/2020.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
To comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”).
With regard to Claims 1, 9, & 17, use of the language “prior to designing and provisioning a network” is indefinite. The claims have been amended to recite that each of the claimed determining steps occurs “prior to designing and provisioning the network”. However, each of the determining steps appears to be part of the designing process, and thus cannot occur prior to beginning the designing process as each determination limitation constitutes a part of the design process. Accordingly, it is unclear what defines the metes and bounds of the claims. For purposes of examination, the limitation is being interpreted as reciting prior to completing the design for a network and provisioning the network.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
Argument (a) The Office Action alleges that Brooker discloses determining a data plane scale and a control plane scale for the network. The Office Action cites portions of Brooker describing selecting daemons to form a control plane for a volume in a network. See Office Action at p. 3. First, Assignee notes that the control plane described in Brooker is for a volume (e.g., a storage resource) on a network, and not for the network. Second, Assignee notes Brooker fails to disclose or suggest determining a data plane scale for a network. Again, Brooker merely discloses forming a control plane for a volume.

In response to argument (a), examiner respectfully disagrees. 
Brooker teaches that the data store control plane is a zonal system which means that one control plane instance exists per data store installation, known as a data zone. Brooker further teaches that “data zones can be physically and logically separate infrastructures that are constructed to be independent while providing customers with high speeds, low latency network connectivity, an easy way to replicate data and a consistent set of management APIs” [Brooker: 2:50-67]. Additionally, Brooker provides “techniques described and suggested herein include methods and systems for tailoring control plane availability in a flexible manner according to customer needs in order to provide optimal behavior of networks, data stores and computing resources during network partitions” [Brooker: 2:7-18]. Thus the designing and provisioning of the control plane and data plane in Brooker appear to be “for a network” as claimed. 

Argument (b) Moreover, even assuming, arguendo, that Brooker discloses determining a control plane scale and a data plane scale, Brooker still fails to disclose or suggest that such control plane and data plane scales are for a network or that such control plane and data plane scales are determined prior to designing and provisioning the network. In claim 1, the data plane scale and the control plane scale for the network are determined "prior to designing and provisioning the network". Also, the data plane scale and the control plane scale are in part 
In addition to the foregoing, Assignee respectfully submits that Brooker fails to disclose or suggest generating a network design for the network based on the data plane scale and the control plane scale, and provisioning the network according to the network design. Nowhere does Brooker even suggest these features of claim 1.

In response to argument (b), examiner respectfully disagrees. 
Brooker teaches determining multiple elements, including what should be done with the requested volume (i.e. data plane) and where the control plane should be located based on a business logic which includes preferences of the customer, historical data of the customer, and customer heuristics [Brooker: 4:48-5:27]. The determination of the multiple elements is equivalent to the claimed designing such that when the determination steps of Brooker are finished, the network design stage has been completed. 
Brooker further teaches that subsequent to the determining multiple elements, providing instructions to daemons to form the control plane for the volume, and subsequently creating the volume for storage (i.e. data plane) and associating the volume with the control plane [Brooker: 5:45-51; 10:23-30; 11:32-50; Fig. 5]. As discussed above, the data zones of Brooker are physically and logically separate infrastructures that are constructed to be independent while providing customers with high speeds, low latency network connectivity, an easy way to replicate data and a consistent set of management APIs” [Brooker: 2:50-67]. Thus the creation of the control plane and volume for storage (i.e. data plane) appears to be equivalent to the claimed provisioning, and therefore the determination of the control plane and data plane based on customer heuristics (i.e. use cases) occurs prior to the completion of the design stage, and prior to the provisioning. 


For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13, & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. (US 10,404,613 B1) in view of Bester et al. (US 2016/0350683 A1) in view of Nguyen (US 9,087,319 B2). 
With regard to Claim 1, Brooker teaches:
A method comprising: 
prior to designing and provisioning a network, determining one or more use cases for the network, the one or more uses cases being determined based on at least one or more heuristics related to a customer of the network; (determine multiple elements based on business logic which includes preferences of the customer, historical data of the customer, and customer heuristics [Brooker: 4:48-5:27]);
prior to designing and provisioning the network, determining, from the one or more use cases, a data plane scale for the network; (determine multiple elements, including what should be done with the requested volume (i.e. data plane) based on a business logic which includes preferences of the customer, historical data of the customer, and customer heuristics [Brooker: 4:48-5:27]);
prior to designing and provisioning the network, determining, from the one or more use cases, a control plane scale for the network; (prior to forming the control plane, employing logic to select daemons to form the control plane for a volume by utilizing heuristics based on a size of the volume, heuristics based on the customer, the type of volume, business logic including preferences of the customer, etc. [Brooker: 4:48-5:27; 5:3-27; 9:65-10:18]);
and generating a network design for the network based on the data plane scale and the control plane scale; and provisioning the network according to the network design; (requesting one or more daemons suitable to form the control plane [Brooker: 5:28-36; 10:19-30], providing instructions to the daemons to form the control plane, and subsequently creating the volume for storage (i.e. data plane) and associating the volume with the control plane [Brooker: 5:45-51; 10:23-30; 11:32-50; Fig. 5]).

	While Brooker teaches determining a network use case based on customer heuristics, it does not explicitly teach determining a network use case based on a business vertical. Additionally Brooker does not utilizing an initial data plane scale or an initial control plane scale. 
	
In a similar field of endeavor involving analyzing network traffic to determine efficient allocation of network resources, Bester discloses:
prior to designing and provisioning the network, determining, from the one or more use cases and an initial data plane scale, a data plane scale for the network; determining, from the one or more use cases and an initial control plane scale, a control plane scale for the network; (analyze data packets in a network to generate an information model of a business process, wherein the system compares the business process against benchmarks to automatically instantiate or decommission nodes in the network (e.g., to alleviate conditions such as saturated server resources and/or to reduce a demand measured at a network element), and wherein the network fabric includes a control plane and a data plane [Bester: 0059-64]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooker in view of Bester in order utilize an initial data plane scale and an initial control plane scale in the system of Brooker. 
One of ordinary skill in the art would have been motivated to combine Brooker with Bester as doing so would allow the business process model to be used to predict business growth thereby enabling the system to identify any problems (e.g., potential bottlenecks in the communication system and/or business processes) that could limit business growth [Bester: 0060].


	
In a similar field of endeavor involving designing and implementing network architectures, Nguyen discloses:
prior to designing and provisioning the network, determining one or more use cases for a network to be provisioned, based on at least one or more business verticals related to a customer of the network; (designing a network architecture to meet functional requirements and business objectives, wherein during the design process it may be necessary or desirable to establish and make assumptions based, for example, on market data, customer forecasts, and industry averages (i.e. business verticals) [Nguyen: 19:1-12; 20:33-21:17; Figs. 2-3]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooker-Bester in view of Nguyen in order to determine a use case based on a business vertical in the system of Brooker-Bester. 
One of ordinary skill in the art would have been motivated to combine Brooker-Bester with Nguyen as doing so would make assumptions during the network design process so that a design that is optimal and realistic may be created [Nguyen: 20:59-63].

With regard to Claim 2, Brooker-Bester-Nguyen teaches:
The method of claim 1, further comprising generating the initial data plane scale based on performing a linear regression on one or more data plane parameters of the network, the one or more data plane parameters comprising one or more of a platform type, feature set, packet size, or software version of the network; (a processing element implements a computational approach to generate a model of a business process by executing a linear regression algorithm 

With regard to Claim 3, Brooker-Bester-Nguyen teaches:
The method of claim 1, further comprising generating the initial control plane scale based on performing a linear regression on one or more control plane parameters of the network, the one or more control plane parameters comprising one or more of a platform type, feature set, or software version of the network; (a processing element implements a computational approach to generate a model of a business process by executing a linear regression algorithm on data extracted from data packets [Bester: 0024], wherein clustering algorithms group individual instances (e.g., where each group corresponds to a business process, and each instance corresponds to an instance of the business process) to identify all features (e.g., steps, or transaction between network elements) that are shared between the instances of a particular group which are utilized to generate an information model of the business process [Bester: 0037], and wherein the network fabric includes a control plane and a data plane [Bester: 0061]. Brooker teaches forming a control plane and subsequently creating the volume for storage and associating the volume with the control plane [Brooker: 5:45-51; 10:23-30]).

With regard to Claim 4, Brooker-Bester-Nguyen teaches:


With regard to Claim 5, Brooker-Bester-Nguyen teaches:
The method claim 4, wherein the mapping comprises clustering algorithms on the one or more factors to determine clusters related to the use cases; (clustering algorithms group individual instances (e.g., where each group corresponds to a business process, and each instance corresponds to an instance of the business process) to identify all features (e.g., steps, or transaction between network elements) that are shared between the instances of a particular group which are utilized to generate an information model of the business process [Bester: 0037]).

With regard to Claim 7, Brooker-Bester-Nguyen teaches:
The method of claim 1, wherein the data plane scale comprises one or more of a price, inventory, or configured reliability for the data plane of the network; (storage volumes store data redundantly to enable the volumes to be durable and available [Brooker: 9:36-42]);


With regard to Claim 8, Brooker-Bester-Nguyen teaches:
The method of claim 1, wherein generating a network design for the network comprises determining a configuration and platform of resources to be provisioned when deploying the network; (forming the control plane, and subsequently creating the volume for storage (i.e. data plane) and associating the volume with the control plane [Brooker: 5:45-51; 10:23-30; 11:32-50; Fig. 5]. Nguyen teaches creating a logical design, creating a physical design (i.e. configuration), selecting components (i.e. resources) for the network architecture, and implementing the generated solution [Nguyen: 12:22-30; Figs. 2-3]).

With regard to Claims 9-13 & 15-20, they appear substantially similar to the limitations recited by claims 1-5 & 7-8 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 9-13 & 15-20 are rejected for the same reasons as set forth in claims 1-5 & 7-8.


Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. (US 10,404,613 B1) in view of Bester et al. (US 2016/0350683 A1) in view of Nguyen (US 9,087,319 B2) as applied to Claims 1 & 9 above, and further in view of Dutta et al. (US 2013/0055091 A1).

With regard to Claim 6, Brooker-Bester-Nguyen teaches:
The method of claim 1, further comprising determining the one or more use cases from information received from the customer; (employing logic to select daemons to form a control plane for a volume by utilizing various customer heuristics [Brooker: 5:3-27; 9:65-10:18]).

However, Brooker-Bester-Nguyen does not teach:
the information comprising one or more of a number and type of circuits available for the network, a topology of the network, or an estimated total bandwidth usage for each site of the network.
	
In a similar field of endeavor involving allocating data center resources based on customer requests, Dutta discloses:
determining the one or more use cases from information received from the customer, the information comprising one or more of a number and type of circuits available for the network, a topology of the network, or an estimated total bandwidth usage for each site of the network; (a customer can annotate any of the connections to specify requirements (e.g., bandwidth requirements, QoS requirements, etc.) for the connections [Dutta: 0036]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooker-Bester-Nguyen in view of Dutta in order to determine a use case from information comprising an estimated total bandwidth usage for each site of the network in the system of Brooker-Bester-Nguyen. 
One of ordinary skill in the art would have been motivated to combine Brooker-Bester-Nguyen with Dutta as doing so would allow the customer to provide a detailed network centric virtual data center request which enables the service provider to better serve the customer's virtual data center needs [Dutta: 0037].

With regard to Claim 14, it appears substantially similar to the limitations recited by claim 6 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 14 is rejected for the same reasons as set forth in claim 6.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446